Case 8:19-cr-00339-GJH Document 24-1 Filed 09/25/19 Page 1 of1

STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

On June 24, 2019, at about 9 p.m., the Defendant, DARNELL BASSET (“BASSET”),
was driving a maroon Infiniti that was involved in a collision with a District of Columbia
Metropolitan Police cruiser in northeast Washington D.C. The police vehicle was disabled and
BASSET failed to stop and remain at the scene. BASSET continued driving at a high rate of
speed, going the wrong way on a one-way street. Another marked D.C. Police vehicle pursued
BASSET with the cruiser’s lights and siren activated. BASSET did not stop, but rather made his
way into Maryland and onto the Baltimore-Washington Parkway.

BASSET drove northbound on the Baltimore- Washington Parkway at a high rate of speed
and passed other vehicles on the right shoulder of the highway. Sometime during the incident, one
of his tires blew out, which reduced his ability to contro] the Infiniti. BASSET nevertheless
continued driving on the shoulder of the highway and passing other traffic. After a distance of at
least six miles in Maryland, while driving at least 70 miles per hour, BASSET began to take the
right side exit ramp to the inner loop of Interstate 495, then suddenly veered left across the on-
ramp and into the triangular painted safety zone between the ramp and the travel lanes.

A Honda CRY was stopped in the safety zone. The front of BASSET’s Infiniti struck the
Honda with sufficient force that the Honda spun around and then turned onto its side. The driver
of the Honda, Victim 1, died as a result of the crash.

eye

the special maritime and territorial jurisdiction of the United hf

SO STIPULATED: Ay

Geave.

Michagf Morgan
Hollis Raphael oman

Assistant United om

pa E. Basset
Defendant

\Vibade Cur

Michael CitaraManis, Esq.
John Chamble, Esq.
Counsel for Defendant

Rev. August 2018
